Citation Nr: 0420761	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served in the Army Reserves from March 1951 to 
March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Such notice has been deemed mandatory by the Court of Appeals 
for Veterans Claims (Court).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003).  

In this case, the Board notes that veteran, in his February 
2003 Notice of Disagreement, indicated that after being 
discharged from service, he sought treatment for his back 
disability by Dr. Frank J. Mnuk.  The veteran noted that Dr. 
Mnuk was deceased, and that he had been with the St. 
Catherine's Hospital Group, which is now the Bergan Mercy 
Medical Center.  The Board acknowledges that the veteran has 
stated that the Bergan Mercy Medical Center informed him that 
it does not have records for St. Catherine's from the 1950's, 
as they have been destroyed.  However, to ensure that VA has 
fully complied with it's obligation to assist the veteran in 
obtaining evidence that could substantiate his claim, the 
Board finds that the RO should seek to obtain from the Bergan 
Mercy Medical Center any records pertaining to the veteran's 
treatment by Dr. Mnuk at the St. Catherine's Hospital Group.  
Such records may be useful in adjudicating the veteran's 
claim.

The Board also notes that a letter dated in October 1998 from 
the Social Security Administration indicates that the veteran 
was in receipt of benefits.  The clinical records considered 
in reaching such determination are not of record.  The record 
does not reflect that the RO has sought to obtain those 
medical records.  Such records may be useful in adjudicating 
the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a back disability 
since his discharge from service from the 
Army Reserves, to include records of 
treatment by Dr. Frank J. Munk, a 
physician at the St. Catherine's Hospital 
Group, currently known as the Bergan 
Mercy Medical Center.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, including all 
records from any identified VA 
facilities.  If no records are found, 
particularly from the St. Catherine's 
Hospital Group, the RO should so note in 
a statement that should be associated 
with the claims file. 

2.  The RO should contact the Social 
Security Administration and seek to 
obtain a copy of all clinical records 
that were considered in adjudicating the 
veteran's claim for SSA disability 
benefits.

3.  If additional evidence is obtained, 
the RO should determine whether the 
veteran should be scheduled for a VA 
examination in order to comply with the 
VCAA's duty to assist him in the 
development of the claim.  

4.  When the above action has been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains adverse to the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




